Third District Court of Appeal
                               State of Florida

                        Opinion filed January 5, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1014
                       Lower Tribunal No. 20-12004
                          ________________

                  Scottsdale Insurance Company,
                                  Appellant,

                                     vs.

        Investments Specialist Enterprises, Inc., et al.,
                                 Appellees.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, Lourdes Simon, Judge.

     Hinshaw & Culbertson LLP, James H. Wyman, Ronald L. Kammer
and Joseph V. Manzo, for appellant.

      Alvarez, Feltman, Da Silva & Costa, PL, and Paul B. Feltman, for
appellees.


Before LOGUE, SCALES and GORDO, JJ.

     PER CURIAM.

     Affirmed.